Citation Nr: 1634291	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability with radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1978 to November 1978.  He served on active duty from November 1990 to June 1991.  Additional service with the Mississippi National Guard is also indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2011, the Veteran testified at a Board videoconference hearing.  A transcript of the proceeding is in the record.  In April 2016, the Veteran was informed that the Veterans Law Judge who had conducted his Board hearing was unavailable to decide the case and he, therefore, had a right to an additional hearing before a different Veterans Law Judge.  That same month, the Veteran indicated that he did not want an additional Board hearing.

The Veteran's claim was last before the Board in May 2013 and was remanded for additional evidentiary development.  When this case was previously before the Board, the issues of entitlement to service connection for chronic fatigue syndrome, gastrointestinal problems, joint pain and muscle pain, to include as due to undiagnosed illness, were remanded for additional development.  Those claims were subsequently granted in rating decisions dated in November 2013 and April 2014.  As such, these issues are no longer before the Board. 

The issue of entitlement to service connection for a back disability with radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's diabetes mellitus was first diagnosed many years after his military service ended and has not been shown by competent medical or lay evidence to be etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 11375107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance


VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA has no duty to provide an examination with regard to the Veteran's diabetes as there is not evidence establishing a relevant even, disease, or injury during service or within a relevant presumptive period.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist


II.  Service Connection 

The Veteran testified at his Board hearing that he was diagnosed with diabetes mellitus in April 1992 at the Jackson VA Medical Center (VAMC), which would have been within one year of his discharge from active duty service.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claim.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In this case, the Veteran does not contend that his diabetes or any related symptoms had its onset during active duty service.  Indeed, a review of the Veteran's available service treatment records are silent with respect to any complaints, treatment or diagnosis related to diabetes mellitus.  Instead, the Veteran maintained that he was first diagnosed with diabetes at the Jackson VAMC in April 1992.

In its May 2013 remand, the Board instructed the AOJ to obtain all of the Veteran's available VA medical records from the Jackson VAMC dated from January 1991 to the present.  A review of these available treatment records included a May 1994 record which noted that the Veteran had elevated blood sugar levels, and his CPK (creatine phosphokinase) was also slightly elevated.  There are no medical records indicating that the Veteran had high sugar levels or any symptoms consistent with diabetes mellitus prior to May 1994.

Specifically, in Reports of Medical Examination dated in February 1983, August 1987, April 1991, November 1994, and June 2000, the Veteran's endocrine system was found to be normal upon clinical evaluation.  A May 1992 service treatment record indicates that the Veteran had no history of diabetes mellitus although his mother had died of the disease. Additionally, the Board observes that a March 1995 service treatment note indicates that the Veteran did not have diabetes mellitus.

A private treatment record dated in June 2004 noted that the Veteran was seen for complaints related to his diabetes.  The record noted the Veteran stopped taking his diabetes medication six months prior and hasn't had his sugar levels checked.

There is no medical evidence of record suggesting that the Veteran was first diagnosed with diabetes within one year of his separation from service.  The Veteran's VA and SSA medical records reflect that he is currently diagnosed with diabetes, yet the records do not reflect that any medical professional has ever indicated that his diagnosed condition may have been related to active duty service.

Indeed, the only evidence in support of his claim is the Veteran's own lay statements that his diabetes was diagnosed within one year of his discharge from active duty service.  However, the Veteran's assertions are outweighed by the medical evidence of record, which does not show that he was diagnosed with diabetes until several years after his discharge from active duty service.   

In sum, the evidence of record shows that onset of the Veteran's diabetes mellitus occurred years after separation from active duty and has not been shown to be etiologically related to his active service.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Concerning the Veteran's claim for a back disability, he indicated during his hearing testimony that he was not treated for such disability while on active duty.  However, an April 1991 Report of Medical History indicates the Veteran had recurrent back pain.  A June 2000 Report of Medical History indicates no back pain.  Additionally, a May 1998 treatment note indicates that the Veteran's back pain began three to four years prior.  A September 2008 examination indicates that the Veteran's back pain had begun one to one and a half years prior.

Pursuant to the May 2013 Board remand, the Veteran was scheduled for a VA examination in April 2014 to determine the etiology of his condition.  The examination report lists a diagnosis of multilevel lumbar degenerative disc disease, facet hypertrophy and foraminal stenosis.  The examination report also noted diagnoses of intervertebral disc syndrome and spondylolisthesis.  However, the examination report noted that there was no opinion requested concerning the etiology of the Veteran's claimed back condition.  On remand, the Veteran's claims file should be forwarded to the April 2014 VA examiner to obtain an opinion on this issue.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Return the claims file to the examiner who conducted the Veteran's April 2014 VA examination (or another appropriate examiner if that examiner is unavailable) for an opinion on the etiology of the Veteran's diagnosed back conditions.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service or is otherwise related to the Veteran's active duty service?

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate supplemental statement of the case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


